In an action for a permanent mandatory injunction, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Morrison, J.), entered December 2, 1982, as denied their motion, denominated as one for resettlement of a prior order of the same court dated June 16,1982, but which, in effect, sought reargument of the prior motion. H Appeal dismissed, with costs. 11 The motion for resettlement *855was, in reality, a motion for reargument, and inasmuch as no appeal lies from the denial of a motion to reargue, we have dismissed the appeal (see Matter of Huie [Furman], 20 NY2d 568, mot to amend remittitur granted 21 NY2d 1036; Holiday v Harrows, Inc., 91 AD2d 1062; Catalogue Serv. of Westchester v Insurance Co., 90 AD2d 838; Foley v Roche, 68 AD2d 558). In any case, an order denying a motion for resettlement is not appealable (see Cohn v Cohn, 100 AD2d 528). Titone, J. P., Gibbons, Brown and Lawrence, JJ., concur.